Citation Nr: 0105406	
Decision Date: 02/22/01    Archive Date: 03/02/01

DOCKET NO.  00-00 604	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.

2.  Entitlement to an effective date earlier than January 1, 
1999 for a grant of widow's death pension benefits.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

C. Trueba-Sessing, Associate Counsel


INTRODUCTION

The case comes before the Board of Veteran's Appeals (BVA or 
Board) on appeal from an December 1998 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New York, New York, which denied the appellant entitlement to 
service connection for the cause of the veteran's death.  
Subsequently, on July 30, 1999, the claims file was 
transferred to the RO in Detroit, Michigan.  The veteran, 
whose death occurred in October 1996, had a verified period 
of active service from June 1986 to August 1987 and an 
unverified period of active service from June 1966 to May 
1986.  The appellant is the veteran's widow.


REMAND

The veteran died on October [redacted], 1996 as a result of 
uncontrolled metastatic spread of malignant melanoma to the 
brain and other organs.  At the time of his death, the 
veteran was not service connected for any disabilities.  At 
present, the appellant claims that the veteran's exposure to 
Agent Orange during his service in Southeast Asia caused him 
to develop melanoma with brain metastasis; the veteran's 
melanoma was noted to have been diagnosed in July 1995.  In 
this respect, a preliminary review of the record discloses 
that additional development is needed prior to adjudication 
by the Board.  While the Board regrets the delay associated 
with this remand, this action is necessary to ensure that 
this claim is fairly adjudicated.

In this respect, the Board notes that there has been a 
significant change in the law during the pendency of this 
appeal.  On November 9, 2000, the President signed into law 
the Veterans Claims Assistance Act of 2000, Pub. L. No. 106-
475, 114 Stat. 2096 (2000).  Among other things, this law 
eliminates the concept of a well-grounded claim, redefines 
the obligations of the VA with respect to the duty to assist, 
and supersedes the decision of the United States Court of 
Appeals for Veterans Claims in Morton v. West, 12 Vet. App. 
477 (1999), withdrawn sub nom. Morton v. Gober, No. 96-1517 
(U.S. Vet. App. Nov. 6, 2000) (per curiam order), which had 
held that VA cannot assist in the development of a claim that 
is not well grounded.  This change in the law is applicable 
to all claims filed on or after the date of enactment of the 
Veterans Claims Assistance Act of 2000, or filed before the 
date of enactment and not yet final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 7, subpart (a), 114 Stat. 2096, 2099-2100 (2000).  See also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, a remand in this case 
is required for compliance with the notice and duty to assist 
provisions contained in the new law.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 114 
Stat. 2096, 2096-99 (2000) (to be codified as amended at 38 
U.S.C. §§ 5102, 5103, 5103A, and 5107).  In addition, because 
the RO has not yet considered whether any additional 
notification or development action is required under the 
Veterans Claims Assistance Act of 2000, it would be 
potentially prejudicial to the appellant if the Board were to 
proceed to issue a decision at this time.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. Op. No. 16-92 
(July 24, 1992) (published at 57 Fed. Reg. 49,747 (1992)). 

With respect to the applicable law, service connection for 
the cause of the veteran's death may be granted if a disorder 
incurred in or aggravated by service either caused or 
contributed substantially or materially to cause death.  38 
U.S.C.A. § 1310 (West 1991 & Supp. 2000); 38 C.F.R. § 3.312 
(2000); see Harvey v. Brown, 6 Vet. App. 390, 393 (1994).  A 
service-connected disability will be considered as the 
principal (primary) cause of death when such disability, 
singly or jointly with some other conditions, was the 
immediate or underlying cause of death or was etiologically 
related thereto.  38 C.F.R. § 3.312(b); see Ashley v. Brown, 
6 Vet. App. 52, 57 (1993).

A contributory cause of death is inherently one not related 
to the principal cause.  In determining whether the service-
connected disability contributed to death, it must be shown 
that it contributed substantially or materially, that it 
combined to cause death, or that it aided or lent assistance 
to the production of death.  38 C.F.R. § 3.312(c); see 
Schoonover v. Derwinski, 3 Vet. App. 166, 168-69 (1992).  It 
is not sufficient to show that it casually shared in 
producing death, but rather it must be shown that there was a 
causal connection.  38 C.F.R. § 3.312(c); see Ventigan v. 
Brown, 9 Vet. App. 34, 36 (1996).

The regulation points out that "[t]here are primary causes 
of death which by their very nature are so overwhelming that 
eventual death can be anticipated irrespective of coexisting 
conditions."  38 C.F.R. § 3.312(c)(4).  The regulation 
further notes that, "even in such cases, there is for 
consideration whether there may be a reasonable basis for 
holding that a service-connected condition was of such 
severity as to have a material influence in accelerating 
death.  In this situation, however, it would not generally be 
reasonable to hold that a service-connected condition 
accelerated death unless such condition affected a vital 
organ and was of itself of a progressive or debilitating 
nature."  38 C.F.R. § 3.312(c)(3), (4) (2000); Lathan v. 
Brown, 7 Vet. App. 359 (1995).

A service-connected disability is one that was contracted in 
the line of duty and was incurred in or aggravated during 
active service.  See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 
3.303.  In addition, a veteran who, during active military, 
naval, or air service, served in the Republic of Vietnam 
during the Vietnam era, and has a disease listed in 38 C.F.R. 
§ 3.309(e), shall be presumed to have been exposed during 
such service to an herbicide agent, such as Agent Orange, 
unless there is affirmative evidence to establish that he or 
she was not exposed to any such agent during that service.  
See 38 C.F.R. § 3.307(a)(6)(iii) (2000).  If a veteran was 
exposed to Agent Orange during active military, naval, or air 
service, the following diseases shall be service-connected, 
if the requirements of 38 C.F.R. § 3.307(a) are met, even if 
there is no record of such disease during service: chloracne 
or other acneform diseases consistent with chloracne, 
Hodgkin's disease, multiple myeloma, non-Hodgkin's lymphoma, 
acute and subacute peripheral neuropathy, porphyria cutanea 
tarda, prostate cancer, respiratory cancers (cancer of the 
lungs, bronchus, larynx, or trachea), and soft-tissue 
sarcomas.  See 38 C.F.R. § 3.309(e) (2000).  In other words, 
the presumption of exposure to herbicide agents such as Agent 
Orange, and thus entitlement to service connection, is 
warranted only when it is shown that a veteran served in 
active service in the Republic of Vietnam during the Vietnam 
era, and has/had one of the diseases listed in 38 C.F.R. § 
3.309(e).  See 38 C.F.R. § 3.307(a)(6)(iii) (2000).

The term "soft-tissue sarcoma" includes the following: adult 
fibrosarcoma, dermatofibrosarcoma protuberans, malignant 
fibrous histiocytoma, liposarcoma, leiomyosarcoma, 
epithelioid leiomyosarcoma (malignant leiomyoblastoma), 
rhabdomyosarcoma, ectomesenchymoma, angiosarcoma 
(hemangiosarcoma and lymphangiosarcoma), proliferating 
(systemic) angioendotheliomatosis, malignant glomus tumor, 
malignant hemangiopericytoma, synovial sarcoma (malignant 
synovioma), malignant giant cell tumor of tendon sheath, 
malignant schwannoma, including malignant schwannoma with 
rhabdomyoblastic differentiation (malignant Triton tumor), 
glandular and epithelioid malignant schwannomas, malignant 
mesenchymoma, malignant granular cell tumor, alveolar soft 
part sarcoma, epithelioid sarcoma, clear cell sarcoma of 
tendons and aponeuroses, extraskeletal Ewing's sarcoma, 
congenital and infantile fibrosarcoma, malignant 
ganglioneuroma. 38 C.F.R. § 3.309(e).

However, certain conditions have been explicitly excluded 
from presumptive service connection based on exposure to 
herbicides used in the Republic of Vietnam.  Specifically, 
the Agent Orange Act of 1991, Pub. L. 102-4, 105 Stat. 11, 
directed VA to seek the assistance of the National Academy of 
Sciences (NAS) in determining the effects of Agent Orange.  
Pursuant to that law and the research of NAS, the Secretary 
of VA determined that the evidence against an association 
between skin cancers, including malignant melanoma, basal 
cell carcinoma, and squamous cell carcinoma, and herbicide 
exposure in the Republic of Vietnam outweighed the evidence 
for such an association.  Thus, as a positive association did 
not exist, a presumption of service connection was not 
warranted for malignant melanoma, basal cell carcinoma, and 
squamous cell carcinoma.  See 64 Fed. Reg. 59232-59243 
(1999).

Furthermore, service connection for residuals of exposure to 
Agent Orange can also be established by showing that a 
disorder is in fact causally linked to such exposure. Combee 
v. Brown, 34 F.3d 1039, 1044 (Fed. Cir. 1994), citing 38 
C.F.R. § 3.303.  

In this regard, section 5103A (d) indicates that the 
Secretary's duty to assist includes affording the claimant a 
VA examination or obtaining a VA medical opinion when such 
examination or opinion is necessary to make a decision on the 
claim.  See Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, §§ 3(a), 114 Stat. 2096, 2097-98 (2000) (to be 
codified at 38 U.S.C.A. § 5103A).  And, in this case, the 
Board finds that the present record does not contain 
sufficient evidence to review the appellant's claim on the 
merits.  In this respect, the law is clear that if the 
medical evidence of record is insufficient, or, in the 
opinion of the Board, of doubtful weight or credibility, the 
Board is always free to supplement the record by seeking an 
advisory opinion, ordering a medical examination or citing 
recognized medical treatises in its decisions that clearly 
support its ultimate conclusions.  However, it is not free to 
substitute its own judgment for that of such an expert.  See 
Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991).

Based on these findings and given the complexity of the 
appellant's claim and the copious medical evidence of record, 
the appellant's case is being remanded to the RO in order to 
obtain a VA medical opinion discussing whether the evidence 
establishes that a disability of service origin or which may 
be presumed of service origin caused, hastened, or 
substantially and materially contributed to the veteran's 
death. 

Furthermore, the Board notes that the veteran served from 
June 1966 to August 1987, and that he received various 
service awards, decorations or medals during his active 
service including a Vietnam Service Medal with one Bronze 
Service Star.  However, it is not clear from the present 
record the specific dates of the veteran's active service in 
the Republic of Vietnam.  As such, the RO should verify the 
veteran's specific period(s) of active service, including his 
service in the Republic of Vietnam, by contacting the 
appropriate authorities. 

Moreover, the Board notes that the claims file fails to 
include the veteran's treatment records for his last 
hospitalization prior to his demise, as well as his autopsy 
report, if any.  As such, the RO should assist the appellant 
in obtaining any and all of the veteran's relevant medical 
records, including but not limited to the medical records 
above mentioned.  See Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, 2097-98 (2000) 
(to be codified as amended at 38 U.S.C. § 5103A).  

Lastly, the Board notes that a May 1999 Decision Letter 
reveals the appellant was awarded widow's death pension 
benefits effective January 1, 1999.  And, as per May 1999 and 
October 2000 VA forms 21-4138 (Statement in Support of 
Claim), the appellant has expressed disagreement with the 
effective dated assigned to her pension benefits.  As such, 
the Board finds that the appellant initiated the appellate 
process with respect to issue of entitlement to an effective 
date earlier than January 1, 1999 for a grant of widow's 
death pension benefits.  However, as the present record does 
not contain a statement of the case addressing this issue, 
the case must be remanded to the RO for additional 
development.  See 38 U.S.C.A. § 7105(a) (West 1991 and Supp. 
2000); 38 C.F.R. §§ 19.9, 20.200, 20.302 (2000); Manlincon v. 
West, 12 Vet. App. 238 (1999)

Accordingly, the case is REMANDED to the RO for the following 
action:   

1.  The RO should verify, by contacting 
the appropriate authorities, the 
veteran's active service from June 1966 
to June 1986, and his specific 
period(s) of active service in the 
Republic of Vietnam. 

2.  The RO should assist the appellant 
in obtaining any and all of the 
veteran's medical records relevant to 
his treatment for malignant melanoma, 
including the veteran's treatment 
records during his last hospitalization 
prior to his demise, and his autopsy 
report, if any.  Once the necessary 
authorizations are received from the 
appellant, the RO should request copies 
of all records regarding the veteran's 
treatment.  All records subsequently 
received should be made a permanent 
part of the appellate record. 
Conversely, if after making all 
reasonable efforts the RO is unable to 
obtain such records, the RO must notify 
the appellant that the above records 
could not be obtained.

3.  The veteran's claims folder should be 
forward to an appropriate VA specialist, 
who should review a copy of this REMAND 
and the veteran's claims folder.  
Following a review of the evidence, the 
VA specialist should render an opinion as 
to whether a disability of service 
origin, to include a disability secondary 
to in-service Agent Orange exposure, 
caused, hastened, or substantially and 
materially contributed to the veteran's 
death.  Additionally, the VA specialist 
should render an opinion as to whether a 
disability which may be presumed of 
service origin, including any of the 
diseases listed in 38 C.F.R. § 3.309(e), 
caused, hastened, or substantially and 
materially contributed to the veteran's 
death.  Additionally, the VA specialist 
should render an opinion as to whether it 
is at least as likely as not that the 
veteran's malignant melanoma was related 
to exposure to an herbicide agent, such 
as Agent Orange.  Furthermore, the VA 
specialist should provide an opinion as 
to whether it is at least as likely as 
not that the veteran's malignant melanoma 
became manifest during his active 
service, was incurred in or aggravated 
during his active service, or was 
otherwise related to his active service.  
To the extent possible, the VA specialist 
should provide an approximate date of 
onset for the cause of the veteran's 
death.  It is requested that the VA 
specialist reconcile any contradictory 
evidence regarding the etiology of the 
veteran's malignant melanoma.  All 
pertinent clinical findings and the 
complete rationale for all opinions 
expressed should be set forth in a 
written report.

4.  After undertaking any development 
deemed appropriate in addition to that 
specified above, the RO should ensure 
that the above requested development is 
performed in compliance with this REMAND.  
Otherwise, immediate corrective action 
should be taken.

5.  Upon completion of the foregoing, 
the RO should ensure compliance with 
the duty to assist, documentation and 
notification requirements set forth in 
the Veterans Claims Assistance Act of 
2000.  Then, the RO should readjudicate 
the issue of entitlement to service 
connection for the cause of the 
veteran's death, on the basis of all 
available evidence.  In readjudicating 
the appellant's claim, the RO must take 
into consideration the holding in 
Combee v. Brown, 34 F.3d 1039, 1044 
(Fed.Cir. 1994).  If the determination 
remains unfavorable to the appellant, 
she should be provided with a 
supplemental statement of the case and 
be afforded an opportunity to respond 
before the case is returned to the 
Board for further review.

6.  The appellant and her 
representative should be given a 
Statement of the Case covering all 
pertinent laws, regulations, and 
evidence on the claim of entitlement to 
an effective date earlier than January 
1, 1999 for a grant of widow's death 
pension benefits.  The appellant and 
her representative should be provided 
with information regarding the 
appropriate time period within which to 
submit a Substantive Appeal. And, if a 
Substantive Appeal is received, the 
case should be processed and returned 
to the Board, in compliance with the 
applicable procedures regarding the 
processing of appeals.










The purpose of this REMAND is to obtain additional evidence.  
The Board does not intimate any opinion as to the merits of 
the case, either favorable or unfavorable, at this time.  No 
action is required of the appellant until she is notified.  
The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).




